Citation Nr: 1442412	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-00 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating higher than 20 percent for a service-connected lumbosacral spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1993 to October 2007.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for a low back disability and assigned a schedular evaluation of 10 percent.  In April 2014, the Director of VA's Compensation and Pension Service granted an extraschedular rating for the Veteran's lumbosacral spine disability, and in June 2014, the Appeals Management Center (AMC) accordingly increased the disability rating to 20 percent for the entire appellate period.    

In August 2012 and February 2014, the Board remanded the case for further development.  A review of the record reflects that there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).    

As the record shows that the Veteran has remained employed during the course of the appeal, the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board notes that in a March 2014 AMC decision, the Veteran was assigned a separate neurologic rating of 10 percent for radiculopathy of the left lower extremity under Diagnostic Code 8520.  This rating was based upon the documentation of radicular symptoms in the Veteran's private treatment records and the September 2012 VA examiner's characterization of the left lower extremity radiculopathy as mild.  As the March 2014 decision bifurcated the claim and the Veteran has not expressed disagreement with the neurologic rating, the Board accordingly need not address it further.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  The Board also notes that the psychiatric symptoms resulting from the Veteran's back disability have already been service-connected and have been assigned a 30 percent rating.  As the Veteran has not expressed disagreement with that rating, it is not on appeal.  


FINDING OF FACT

Throughout the appeal, considering the Veteran's pain and corresponding functional impairment, his lumbosacral spine disability has been manifested by: severe pain requiring the implantation of a morphine pump, in combination with oral medications; difficulty crouching, bending, standing, and sitting, with sitting being the most uncomfortable position; preclusion of many daily activities, and; significant disruption at work.  


CONCLUSION OF LAW

Throughout the appeal, the criteria for a disability rating of 60 percent (comprised of a 40 percent schedular rating and a 20 percent extraschedular rating), but no higher, for a lumbosacral spine disability have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Veteran's post-service VA medical records and private medical records have been obtained.  The Veteran has been afforded VA examinations addressing his low back disability in April 2009 and September 2012.  The VA examination reports are adequate because they are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).    

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.  Accordingly, the Board will proceed to address the merits of the appeal. 

Principles for Rating Disabilities 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Lumbosacral Spine 

The Veteran's lumbosacral spine disability is currently evaluated as 20 percent disabling, based on a 10 percent schedular rating and a 10 percent extraschedular rating.  The Veteran seeks a higher disability evaluation. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  See 38 C.F.R. § 4.71a, DCs 5235-5242.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned where forward flexion of the thoracolumbar spine is to 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id. 

Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The Board observes that the Court has noted that when rating spine disabilities under the revised criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

Note (1) provides for separate ratings for associated objective neurologic abnormalities.

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Evidence and Analysis

A July 2007 Physical Evaluation Board report reflects that the service department evaluated the Veteran's lumbosacral disc disease as 40 percent disabling under Diagnostic Code 5243.

In a December 2007 letter, the Veteran reported that he underwent surgery for the implantation of a morphine pump in his body.  His doctor informed him that he would need to undergo surgery every four to five years to replace the morphine pump due to battery life, and every month he needed to have the pump refilled with more morphine.  The Veteran stated that, even with the morphine pump, he still needed to take oral pain medications.  He reported that it was a struggle to sit at a desk for eight hours during the day, and that he needed to go directly to bed when he returned home from work.    

Private treatment records from 2007 and 2008 document the implantation of the morphine pump, and reflected the Veteran's reports of severe pain with radiating symptoms into the left leg.  VA treatment records during this period also show the Veteran's history of severe pain.  For example, according to a January 2008 VA emergency department note, the Veteran's condition led him to consider suicide.    

The Veteran underwent a VA examination in April 2009.  He reported that his condition affected his mobility, including walking, transfers, all basic activities of daily living, his usual occupation, recreational activities, and driving.  He stated that approximately every two to three weeks per month, he was in such extreme pain that he did not like who he was.  He reported that he had trouble sitting at a desk all day, so he took painkillers and would go straight to bed upon returning home.  The examiner measured forward flexion of the spine to 60 degrees.  He found no objective evidence of pain and stated that the Veteran was not additionally limited by pain, weakened movement, excess fatigability, incoordination, or functional loss after repetitive use or during flare-ups.  The examiner also noted that there was no evidence of muscle spasm.  The examiner recorded that there were no incapacitating episodes during the past 12-month period due to IVDS.

Private treatment records from 2009 and 2010 reflect that the Veteran continued to be followed for severe back pain.  According to an August 2010 treatment note, the Veteran reported that he was afraid of losing his job due to the impairment caused by his disability.  These private records also include documentation of the amount of morphine that the Veteran was receiving through the implanted pump.  
 
In the Veteran's January 2010 Substantive Appeal he reported that the April 2009 VA examination had not provided an accurate representation of the severity of his disability because the morphine concentration in his pump had been increased just prior to the examination.  He stated that his disability caused significant impairment that was not reflected during the VA examination.  He provided the example that, after helping his daughter with a school project that involved being on the floor, he was unable to go to work the next day.  The Veteran stated that he was unable to perform most of the activities he had previously engaged in before the onset of his disability, such as jogging, walking, or playing golf.  He reported that attempting exercise or physical therapy resulted in intense pain. 

VA treatment records from 2011 and 2012 show that the Veteran continued to be treated for pain management and for the psychiatric ramifications of his disability, for which he is also service-connected and which is not currently on appeal. 

The Veteran underwent a VA spine examination in September 2012.  He reported midline low back pain that radiated to the left leg.  He reported being unable to focus at work and being reassigned due to the effects of his disability.  He also reported using vacation time for doctor visits.  He stated that he got his morphine pump refilled every few weeks.  He reported worsened pain with driving longer than four hours or sitting for long periods.  He denied any acute flare-ups and reported that the pain waxed and waned as the morphine wore off.  The examiner measured forward flexion from 0 to 70 degrees with pain beginning at 60 degrees and, after three repetitions, from 0 to 70 degrees.  The examiner noted pain on movement, as well as guarding or muscle spasm that did not result in an abnormal gait or spinal contour.  The Veteran reported moderate radicular pain of the left lower extremity, and the examiner characterized the radiculopathy of the left lower extremity as mild.  The examiner noted that the Veteran did not have IVDS.  The examiner opined that, given the Veteran's mild to moderate disability and limited ranges of motion, he would likely be unable to perform physical jobs that required lifting or repeated bending, but that sedentary employment would not be affected. 

In a September 2012 letter, the Veteran reported experiencing pain from crouching, bending, standing, and sitting, with sitting being the most uncomfortable position.  He stated that he could only get relief from lying down or simply not engaging in any activities.  The Veteran reported that his private doctor informed him that the current dosage of morphine was five times higher than that of the average patient the doctor treated.  The doctor also conveyed to the Veteran his concern that he would exceed the life capability of the morphine too quickly.  The Veteran reported that he could not function without his current dosage of morphine, and was required to continue taking oral pain medications in addition to the morphine pump.  The Veteran stated that he required 18 medical appointments per year just to maintain the pump, and needed to have the pump refilled by injection every 26 days.  The Veteran reported significant limitations on travel as a result of his disability, and stated that his employer no longer allowed him to travel as a result of those limitations.  The Veteran also stated that each 26-day cycle of the morphine refill involved one week feeling decent, two weeks going downhill, and the fourth week feeling that the pump was not providing adequate relief.  The Veteran reported that during these cycles, his life revolved around lying down.  The Veteran stated that he frequently had to lie down during work hours, so he would go to his car and recline the seat.  In addition, he reported that he missed work between three to five days per month due to his condition.  The Veteran stated that his supervisor recently asked him to quit because he could no longer perform the minimum standards of his job.  As a result, the Veteran requested a reasonable accommodation, and was reassigned to an easier job that had significantly lower requirements.  The Veteran also stated that he used all of his sick leave and vacation leave for sickness, medical procedures, and tests.  He emphasized that, while he was currently able to maintain employment, his situation was very fragile and could fall apart at any time.        

Based on the evidence of record, the Board finds that the assignment of a 40 percent schedular rating under the General Rating Formula for Diseases and Injuries of the Spine for the Veteran's lumbosacral spine disability is warranted for the entire appeal.  In viewing the evidence, there is a significant disconnect between the range of motion findings measured on VA examination and the actual functional impairment documented in the Veteran's VA and private treatment records and in his personal statements.  Indeed, the Director of VA's Compensation and Pension Service acknowledged the unusual disability picture presented in this case when it assigned an extraschedular rating.

In focusing on the schedular criteria under the General Rating Formula for Diseases and Injuries of the Spine, the forward flexion of the thoracolumbar spine was measured to be 60 degrees in April 2009 and 70 degrees (with pain beginning at 60 degrees) in September 2012.  However, during the entire period on appeal, the Veteran has been required to use an implanted morphine pump to manage his symptoms.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).  The Veteran's private doctor informed him that his morphine dosage was five times higher than that of his average patient.  The Veteran is competent to report this contemporaneous statement made by his doctor, and the exact morphine dosages are documented in his private medical records.  Given the doctor's characterization of the degree of morphine being pumped through his system, the three repetitions of forward flexion measured on VA examination does not present an accurate picture of the severity of the Veteran's back disability.  See Jones.

The Veteran has provided detailed accounts of the impairment in his daily functioning.  He has reported that he needs to take sick days three to five times per month, needs to use all his sick leave and vacation leave for medical appointments, needs to have his morphine pump refilled every 26 days, with ineffective relief during every fourth week of this cycle.  The Veteran has stated that sitting is the most uncomfortable position for him, that he needed to be transferred to a job with significantly lower requirements in order to be accommodated for his disability, and that he often had to lie down in his reclined car seat in the middle of the work day when his symptoms become too severe.  The Veteran has stated that he needs to lie down in bed immediately after work every day, and that he basically cannot function in most of his normal, daily activities without extreme pain.      

Although the range of motion findings recorded on VA examination do not explicitly warrant a 40 percent disability rating based upon the General Rating Formula for the Spine, the Veteran's competent and credible reports of functional impairment of the spine during this period, as summarized above, are more nearly approximated by a 40 percent rating.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; see also Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  

However, the assignment of a 50 percent schedular rating is not warranted for any period on appeal because there has been no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Neither the VA examination reports nor the private or VA treatment records contain any finding of ankylosis of the entire thoracolumbar spine.  Such finding is a requirement for a rating higher than 40 percent under the General Rating Formula for Diseases and Injuries of the Spine, and is not shown in this case.      

The Formula for Rating IVDS based on Incapacitating Episodes does not provide a higher rating alternative at this time, since the Veteran has not been diagnosed with IVDS and, in any case, has not been shown to experience incapacitating episodes having a total duration of at least six weeks during the past 12 months, as required for a rating higher than 40 percent under that diagnostic code.  

As the Board finds that the severity of the Veteran's lumbosacral spine disability has been shown to warrant a 40 percent schedular rating during the entire appellate period, no discussion of staged ratings is necessary.  

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In April 2014, the Director of VA's Compensation and Pension Service approved an extraschedular rating for the Veteran's lumbosacral spine disability, and in June 2014, the AMC accordingly increased the disability rating by 10 percent based upon the extraschedular evaluation.  After the Director of the Compensation and Pension Service has made a determination regarding entitlement to an extraschedular rating, the Board has jurisdiction to review that determination on a de novo basis.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).  In this case, the Veteran's low back disability has been shown to cause significant disruption to the Veteran's employment.  Specifically, the Veteran is often required to lie down in the middle of the work day as a result of the severity of his back pain, he misses several days of work each month due to his condition, and he needs to use all of his vacation and sick leave for medical appointments associated with his low back disability.  Moreover, his condition has been manifested by exceptional medical requirements that include refilling and maintaining his implanted morphine pump.  In light of these factors, the Board finds that an additional 20 percent rating is warranted on an extraschedular basis, raising the Veteran's low back disability rating to 60 percent.





ORDER

Subject to the law and regulations governing payment of monetary benefits,, a disability rating of 60 percent (comprised of a 40 percent schedular rating and a 20 percent extraschedular rating) for a service-connected lumbosacral spine disability is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


